Jackson, C. J.
1. After a bridge has been completed, it is too late to obtain an injunction to prevent its completion; and it is not within the power of a chancellor at chambers to grant a mandatory order requiring a municipal corporation to remodel or remove any part of a bridge forming a part of one of its streets. 20 Ga., 126, 134, (2); Code §2002,
2. The testimony as to the safety of the bridge in controversy being conflicting, there was no abuse of discretion in refusing an injunction.
(a.) On the final trial, the question of the duty of the municipal corporation to build the bridge for the convenience of the citizens, and the propriety of'modifying it may be determined and a verdict rendered accordingly; and if it be the duty of the railroad company to erect and make a suitable bridge where the street of the town crosses it, *48it is not necessary for the town to proceed against it for the expenses of the bridge and the cost of remodeling it. The equities of all the parties may be determined on the trial of this case.
J. S. James, for plaintiff in error.
W. A. James; C. D. Camp, for defendants.
Judgment affirmed.